Title: Adams’ Minutes of the Trial: Essex Superior Court, Salem, November 1771
From: Adams, John
To: 


       Patch vs. Herrick. Clams.
       Pynchon. Grant of Ipswich or rather Jurisdiction between the Towns from Glocester Town Book. 1642. And from the Province Secretary.
       
       1767. Perambulation, from Gloucester between there and Ipswich.
       Jacob Story. Perambulated for 20 Years. We did not go to the Marsh.
       
        Wm. Butler.
       
       Wm. Choate. The Line a Mile in the nearest Place I should think. People freely dug.
       Lufkin. Freely dug. People on there, when the Commoners and their Assigns, have been dig mowing. Talk about 3 Years, about digging. Never forbid till within 3 Years, and never knew of People’s asking Leave.
       Wm. Choate. 1770. 27 July. 17 Persons. 5 Canoes—75 Bushells. Dont know who they are. Israel Herrick and Jno. Herrick it was then said were there. I went to ’em once, and told em they were trespassing 7 Years ago. 1761 give 20s a Barrell for digging—so that the Custom about 2s a Bll.
       Lufkin. 5 Canoes. 15 Persons. Cape Ann People. Know Jno. and Israel Herrick. We said nothing. Nor they to Us. 4 Barells of Meat. 100 Bushells in shells. 4 dollars a Barrell. Never knew prohibited.
       Jacob Davis. Went from Cape Ann 5 Years ago, and forbid, and we went off. They threatned to prosecute.
       
       July 19. 1744 to 1760. Thatch banks, and all the Knobs, at Bull Island. Leases. 20S., &c. and 21S.
       Story. Hired the Knobs. I looked upon it, I hired to low Water Mark as much as the Grass. Remember when there was no Grass on the flatts. Now there is, and it increases, and Clams under the Thatch. Digging has a Tendency to prevent the Grass from getting in.
       Lufkin. Our Thatch grows poorer. They have dug away most of the Clams where there is no Thatch.
       Lowell. Charter last Page.
       Mem. † Old Colony Laws. page 90. Tit. Liberties Common.
       Gilbert, Tryals Per Pais about pleading Custom.
       2. Ld. Ray. 860. Replevin of a Brass Pan.
       † Old Colony Laws. 90. Tit. Liberties. “2. Every Inhabitant who is an Householder, shall have free Fishing and Fowling in any great Ponds, Bays, Coves and Rivers, so far as the Sea Ebbes and Flowes, within the Precincts of the Town where they dwell unless the Freemen of the same Town or the General Court have otherwise appropriated them. Provided that no Town shall appropriate to any particular Person or Persons, any great Pond, containing more than 10 Acres of Land and that no Man shall come upon anothers Propriety without their Leave otherwise then as hereafter expressed.
       
       “The which clearly to determine;
       “It is declared, that in all Creeks, Coves and other Places about and upon Salt Water, where the sea Ebbes and flowes, the Proprietor, or the Land adjoining shall have Propriety to the Low Water Mark where the Sea doth not Ebbe above an 100 Rods, and not more wheresoever it ebbes further, Provided that such Proprietors, shall not by this Liberty have Power to stop or hinder the Passage of Boats or other Vessells, in or thro any Sea, Creacks or Coves, to other Mens Houses or Lands. And for great Ponds lying in Common, though within the Bounds of some Town, it shall be free for any Man to fish and fowle there and may pass and repass on Foot through any Mans Propriety for that End, so they trespass not upon any Mans Corn or Meadow 1641, 47.”
      